Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 07/20/2022.
Claims 1-4, 6-15 and 17-22 are pending.
Claims 5 and 16  are cancelled.
Claims 21 and 22 are added new.



Allowable Subject Matter
Claims 1-4, 6-15 and 17-22 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to method, device and product for optimizing wireless wide area network (WWAN) services enhanced by improving the depiction of the user experience based on user device performance scoring with the geographically dispersed complex WWAN providing increased performance, availability, and/or reliability of wireless communication among various network infrastructure devices and/or user mobile devices by automatically generating a list of cell site upgrades and capacity driven cell site optimizations, and/or additional site placements that improve user experience.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a method, comprising a particular combination of elements, specifically “identifying device performance scores based on the throughput evaluations, wherein the identifying includes: establishing a plurality of ranges associated with the device performance scores, determining the device performance scores for the UEs based on aggregate throughput comparisons for each of the sectors, and adjusting each range of the plurality of ranges based on an independent metric associated with device performance; and evaluating the sectors based on the identified device performance scores”.

Applicant’s independent claim 11 recites, inter alia, a device, comprising a particular combination of elements, specifically “determine throughput evaluations of data exchanges between UEs and sectors associated with cell sites within the network; determine at least one independent metric based on at least one of automatically tracking an event associated with connections between the UEs and the sectors, or qualitative feedback from users; identify device performance scores based on the throughput evaluations, wherein the device performance scores are adjusted based on the at least one independent metric;“.

Independent claim 20 also have similar features as in claim 11.

As best understood, the device of claim 11 disclosing an interface, a memory configured to store instructions, and a processor, coupled to the interface and the memory, wherein the processor is configured to execute the instructions stored in the memory describes a structure.

None of the prior art of references or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 11 and 20 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this, independent claims 1, 11 and 20 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, independent claims 1, 11 and 20 are allowed for the above reasons.
Dependent claims 2-4, 6-10, 12-15, and 17-19 and 21-22 being dependent on independent claims 1, 11 and 20, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jat et al. (US 20210337400 A1), describing IDENTIFICATION AND PRIORITIZATION OF OPTIMUM CAPACITY SOLUTIONS IN A TELECOMMUNICATIONS NETWORK
Singh et al. (US 11006293 B1), describing Dynamic Management Of Mobile Communications Network
Li et al. (US 20200351201 A1), describing DETECTING COMMUNICATION NETWORK INSIGHTS OF ALERTS
Gonguet; V. (US 20200162336 A1), describing Communication Network Optimization
Li et al. (US 20200029240 A1), describing Detecting Communication Network Insights Of Alerts
Froehlich et al. (US 20200022006 A1), describing OPTIMIZING RADIO CELL QUALITY FOR CAPACITY AND QUALITY OF SERVICE USING MACHINE LEARNING TECHNIQUES
Griff et al. (US 10419949 B2), describing Web Server And Method For Hosting A Web Page For Presenting Location Based User Quality Data Related To A Communication Network
O'Malley; M. (US 20160286410 A1), describing TECHNIQUES FOR MANAGING HANDOVERS, NCLS, AND CONNECTIONS IN A RADIO NETWORK
MORAD et al. (US 20160135067 A1), describing CALL DETAIL RECORD-BASED MULTIPLE NETWORK OPTIMIZATION
DE PASQUALE et al. (US 20170238275 A1), describing RADIO RESOURCE MANAGEMENT IN A TELECOMMUNICATION SYSTEM
Egner et al. (US 20160044692 A1), describing Method And Apparatus For Determining Optimized Wireless Link Selection For A Mobile Device Along A Predicted Path
Meylan et al. (US 20140213256 A1), describing APPARATUS AND METHOD OF NETWORK SELECTION BASED ON AVAILABLE BANDWIDTH
Egner et al. (US 20140200036 A1), describing Method And Apparatus For Context Aware Management Of Location Optimization Of Virtual Machines For Mobility And Real-time Enterprise Applications
Austin et al. (US 20140155080 A1), describing RESOURCE MANAGEMENT IN A WIRELESS COMMUNICATIONS NETWORK 
Chou et al. (US 20130201842 A1), describing MEASUREMENTS FOR THE INTERWORKING OF WIRELESS WIDE AREA AND WIRELESS LOCAL AREA NETWORKS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413